In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1004 
UNITED  STATES  OF  AMERICA  ex  rel.  SHEET  METAL  WORKERS 
INTERNATIONAL ASSOCIATION, LOCAL UNION 20, 
                                             Plaintiff‐Appellant, 

                                  v. 

HORNING INVESTMENTS, LLC, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
         No. 12‐cv‐00830 — Jane E. Magnus‐Stinson, Judge. 
                     ____________________ 

     ARGUED NOVEMBER 6, 2015 — DECIDED JULY 7, 2016 
                ____________________ 

   Before WOOD, Chief Judge, and POSNER  and EASTERBROOK, 
Circuit Judges. 
    WOOD, Chief Judge. Horning Investments, LLC, is a roofing 
company,  but  this  case  is  about  a  floor—in  particular,  the 
lower limit on wages and benefits imposed by the federal Da‐
vis‐Bacon Act. The dispute concerns a construction project for 
the U.S. Department of Veterans Affairs. Horning was a sub‐
contractor for the project; its workers are represented by Local 
2                                                      No. 15‐1004 

20 of the Sheet Metal Workers International Association (the 
Union). Believing that Horning had paid its workers less than 
the Davis‐Bacon Act requires, the Union sued. Interestingly, 
however, it did not pursue relief directly under Davis‐Bacon; 
instead, it filed a qui tam action under the False Claims Act, 31 
U.S.C.  §§  3729–3733—the  statute  at  issue  in  the  Supreme 
Court’s recent decision in Universal Health Servs., Inc. v. United 
States ex rel. Escobar, 136 S. Ct. 1989 (2016).  
     By choosing the False Claims route, the Union undertook 
to  show  that  Horning  knowingly  made  false  statements  (or 
misleading omissions of the type described in Universal Health 
Services) that were material to the government’s payment de‐
cision. We conclude that the Union did not proffer enough ev‐
idence to permit a reasonable jury to conclude that Horning 
acted with the requisite knowledge. We thus affirm the judg‐
ment of the district court in Horning’s favor. 
                                 I 
    Horning Investments does business as Horning Roofing & 
Sheet Metal, LLC; we refer to both entities as Horning. In May 
2011, a company called Construct Solutions won the contract 
to  perform  work  at  the  Veterans  Affairs  Medical  Center  in 
Dayton, Ohio. Construct Solutions awarded Horning the sub‐
contract to provide roofing for the Medical Center. As all con‐
cede,  the  Davis‐Bacon  Act,  40  U.S.C.  §§  3141–43,  applied  to 
this project.  
   That  Act  requires  contractors  who  perform  construction 
projects for the federal government to pay their workers the 
“prevailing wage.” Id. § 3142(a). Regulations issued by the De‐
partment of Labor define that term by region; the definition 
outlines base wage rates and fringe benefits for each type of 
No. 15‐1004                                                         3 

worker. Id. § 3142(b). The parties have stipulated that in Day‐
ton, Ohio, at the time the Medical Center was being built, the 
base rate for a worker classified as a Sheet Metal Worker was 
$26.41 per hour, and the additional fringe benefit rate was an‐
other $16.82 an hour. The parties also agree that the workers 
were classified in the proper category and that they were paid 
the appropriate base rate. This case is about their fringe ben‐
efits. 
    Horning provides certain fringe benefits to all of its em‐
ployees, both those who work on projects covered by Davis‐
Bacon  and  those  who  work  on  other  projects.  For  example, 
employees  who  have  worked  at  Horning  for  more  than  90 
days are eligible for life, dental, vision, and health insurance; 
some also receive vacation days. After a year, they become el‐
igible for matching contributions to a 401(k) account. In Octo‐
ber 2010, Horning created a Trust for its employee insurance 
benefits.  (It  already  had  a  separate  fund  for  the  401(k)  ac‐
counts.)  Robin  Moore,  who  handled  Horning’s  human  re‐
sources  portfolio,  testified  that  she  relied  on  advice  from 
Horning’s  accountants  to  determine  how  much  to  deduct 
from paychecks and how to allocate those funds between the 
401(k)  account  and  the  new  Trust.  The  accountants  advised 
Horning about how much it needed to deposit into the Trust 
in  order  to  comply  with  applicable  law,  including  both  the 
Employment Retirement Income Security Act of 1974 (which 
is not at issue here) and the Davis‐Bacon Act.  
     Horning ran into trouble when it decided to deduct a flat 
hourly fee, to be paid into the Trust, from the paycheck of each 
employee working on the Medical Center project. Moore tes‐
tified that, based on a “rounded figure” she received from the 
accountants,  she  deducted  $5.00  per  hour  from  those 
4                                                             No. 15‐1004 

paychecks  and  deposited  those  funds  into  the  Trust.  That 
amount  was  deducted  regardless  of  whether  the  employee 
was eligible for any benefits at all (for instance, without dif‐
ferentiating between those employed for more than 90 days 
and new hires). Furthermore, the $5.00 did not correspond to 
the actual monetary value of the benefits each individual em‐
ployee received. It is this arrangement, according to the Un‐
ion, that violates Davis‐Bacon.1 
    In order fully to understand the Union’s theory, we must 
delve into the details of Horning’s system for paying benefits. 
First, Moore calculated the paycheck deduction for each em‐
ployee. Then Leanne Torres, the person directly responsible 
for payroll, passed along information about each employee’s 
paycheck, including total amount, deductions, and contribu‐
tions to the Trust and the 401(k) account, to Horning’s external 
payroll  processor,  Paychex.  Paychex  deposited  money  into 
the appropriate accounts and generated a form, known as the 
Certified Payroll Report (or Register), memorializing the pay‐
ments. Torres reviewed the Certified Payroll Report and sub‐
mitted it to Construct Solutions, which in turn submitted the 
Report to the government for payment. 
   Initially, the Certified Payroll Report listed the higher, total 
amount, before deductions for payments to the Trust and the 
401(k)  account  were  made,  as  the  “wage”  paid  to  each  em‐
ployee.  It  incorrectly  indicated  that  amounts  paid  into  the 
Trust  and  the  401(k)  accounts  were  in  addition  to  the  listed 

                                                 
      1  The record does not indicate where, exactly, the $5.00/hour number 

came from, but both parties say that it was deducted from the fringe rate 
and that the rest of the fringe rate went into the employee’s 401(k) account. 
The Union has made nothing of this loose end, and so neither will we. 
No. 15‐1004                                                         5 

number rather than included within it. Torres eventually cor‐
rected  the  Certified  Payroll  Reports.  The  Union  contends, 
however,  that  this  was  not  enough,  because  its  employees 
were  still  not  receiving  the  proper  Davis‐Bacon  pay  rates. 
Each Certified Payroll Report included a statement attesting 
that  it  was  accurate,  that  no  further  deductions  were  taken, 
and that fringe benefits were properly paid. 
    In addition to the Certified Payroll Reports that it submit‐
ted to the government, Horning also prepared eight specific 
applications  for  payment  and  sent  them  to  Construct  Solu‐
tions.  Construct  Solutions  later  forwarded  these  to  the  gov‐
ernment. Like the Certified Payroll Reports, the applications 
included a statement attesting that Horning was paying Da‐
vis‐Bacon rates to its employees.  
     The  Union  brought  this  action,  in  which  it  alleges  that 
Horning’s Certified Payroll Reports and the eight applications 
for  payment  (along  with  the  certifications  of  Davis‐Bacon 
compliance appearing in both types of documents), violated 
the  False Claims Act. That Act provides a damages  remedy 
against any person who “knowingly presents, or causes to be 
presented, a false or fraudulent claim for payment.” 31 U.S.C. 
§ 3729(a)(1)(A). It permits a private party, known as a relator, 
to  sue  on  behalf  of  the  United  States  in  specified  circum‐
stances. Id. § 3730(b). The Union is seeking to take advantage 
of that provision. It argues that Horning, through the actions 
of Moore and Torres, “knowingly … cause[d] to be presented 
[] a false or fraudulent claim for payment.” Id. § 3729(a)(1)(A). 
After discovery, the parties filed cross‐motions for summary 
judgment. Finding that Horning had relied on the advice of 
its accountants and thus did not have the requisite knowledge 
6                                                         No. 15‐1004 

that its statements were false, the district court granted Horn‐
ing’s motion. The Union appeals. 
                                     II 
                                     A 

    Before we may turn to the merits of this appeal, we must 
assure ourselves that the district court’s jurisdiction was se‐
cure. On the surface, this seems clear: the Union’s claims rest 
on the False Claims Act, which indicates that federal‐question 
jurisdiction exists under 28 U.S.C. § 1331. Horning resists this 
simple conclusion, however, for two reasons: first, it contends 
that the Union is not the original source of the information on 
which the suit is based and thus is not entitled to act as a re‐
lator (i.e. as the one asserting the interests of the United States 
in not paying false claims); second, it argues that the Depart‐
ment of Labor has “primary jurisdiction” here, and that its au‐
thority ousts the district court’s power to adjudicate the case. 
We find no merit in either of these contentions. 
    It is true that claims that previously have been disclosed 
may be brought only in limited circumstances, see 31 U.S.C. 
§ 3730(e)(4),  and  that  this  rule  is  jurisdictional,  see  Rockwell 
Int’l Corp. v. United States, 549 U.S. 457, 467 (2007). But both 
sides acknowledge that the Union’s allegations had not been 
“publicly  disclosed”  before  this  suit  was  filed.  Section 
3730(e)(4)  thus  does  not  apply,  and  it  makes  no  difference 
whether the Union was an original source. See Glaser v. Wound 
Care Consultants, Inc., 570 F.3d 907, 913 (7th Cir. 2009) (recog‐
nizing  that  section  3730(e)(4)  applies  only  to  “publicly  dis‐
closed”  allegations).  That  disposes  of  Horning’s  first  objec‐
tion. 
No. 15‐1004                                                             7 

    Its second one is equally unavailing. Despite the label, the 
doctrine of “primary jurisdiction” is not jurisdictional in the 
sense that matters here. Illinois Bell Tel. Co. v. Global NAPs Illi‐
nois, Inc., 551 F.3d 587, 595 (7th Cir. 2008); cf. Lexmark Int’l, Inc. 
v. Static Control Components, Inc., 134 S. Ct. 1377, 1387–88 & n.4 
(2014)  (emphasizing  that  few  doctrines  are  truly  “jurisdic‐
tional”). “Primary jurisdiction” is a permissive doctrine that 
applies when resolving a claim “requires the resolution of is‐
sues  which,  under  a  regulatory  scheme,  have  been  placed 
within  the  special  competence  of  an  administrative  body.” 
United States v. Western Pac. Ry. Co., 352 U.S. 59, 63–64 (1956). 
In such cases, a federal court may stay the proceeding to allow 
the agency to take the first look at the case. Illinois Bell Tel. Co., 
551 F.3d at 595.  
    There is no need here to defer to the Department of Labor. 
Although it has special expertise in classifying employees for 
Davis‐Bacon purposes, this case does not present a classifica‐
tion dispute. As the Sixth Circuit put it, when the “core dis‐
pute  …  involves  misrepresentation,  not  misclassification,” 
primary  jurisdiction  does  not  prevent  a  federal  court  from 
hearing a False Claims Act case that rests on alleged Davis‐
Bacon  violations.  United  States  ex  rel.  Wall  v.  Circle  C  Const., 
LLC, 697 F.3d 345, 354 (6th Cir. 2012). That perfectly describes 
our case, and so we proceed to the merits. 
                                      B 
    To defeat the district court’s grant of summary judgment 
in  Horning’s  favor,  the  Union  must  be  able  to  point  to  evi‐
dence from which a reasonable jury could conclude “(1) that 
the  defendant  made  a  statement  in  order  to  receive  money 
from the government; (2) that the statement was false; and (3) 
that  the  defendant knew the statement was false.” Thulin  v. 
8                                                        No. 15‐1004 

Shopko  Stores  Operating  Co.,  LLC,  771  F.3d  994,  998  (7th  Cir. 
2014); see also Universal Health Servs., 136 S. Ct. at 1996.  
     The Union has presented more than enough to satisfy the 
first element. Horning’s employee, Torres, made statements 
to  the  government  in  order  to  receive  money  for  Horning 
from it. She submitted the Certified Payroll Reports and the 
eight  applications  that  initially  went  to  Construct  Solutions 
with the knowledge that they were to be presented to the De‐
partment of Veterans Affairs for payment. See United States ex 
rel. Garbe v. Kmart Corp., No. 15‐1502, 2016 WL 3031099, at *4 
(7th Cir. May 27, 2016) (False Claims Act liability can attach 
to any claim that eventually is submitted to the government, 
even if it goes through an intermediary).  
    The second element, which may well be affected by Uni‐
versal Health Services, is less certain. It is not clear whether this 
is the kind of “implied false certification” that the Court dis‐
cussed in its opinion, but it seems that it may be, in the ab‐
sence of an affirmative lie. The Court held that “liability can 
attach when the defendant submits a claim for payment that 
makes  specific  representations  about  the  goods  or  services 
provided, but knowingly fails to disclose the defendant’s non‐
compliance  with  a  statutory,  regulatory,  or  contractual  re‐
quirement. In these circumstances, liability may attach if the 
omission renders those representations misleading.” Univer‐
sal Health Servs., 136 S. Ct. at 1995. We see no need, however, 
to solicit briefing on the effect of Universal Health Services, be‐
cause it is possible to resolve this case on the basis of the final 
element:  whether  any  misrepresentations  Horning  made 
were “knowing.” 
   While the statute does not require a specific intent to de‐
fraud, it does state that the defendant must “have acted with 
No. 15‐1004                                                            9 

‘actual knowledge,’ or with ‘deliberate ignorance’ or ‘reckless 
disregard’  to  the  possibility  that  the  submitted  claim  was 
false.” United States v. King‐Vassel, 728 F.3d 707, 712 (7th Cir. 
2013) (quoting 31 U.S.C. § 3729(a)(1)(A), (B)) (emphasis omit‐
ted).  “Innocent  mistakes  or  negligence  are  not  actionable.” 
Hindo v. Univ. of Health Sciences/The Chicago Med. Sch., 65 F.3d 
608, 613 (7th Cir. 1995). In the FCA context, the reckless disre‐
gard required to show the necessary knowledge is “an exten‐
sion of gross negligence.” King‐Vassel, 728 F.3d at 712 (internal 
quotation marks omitted) (quoting United States v. Krizek, 111 
F.3d 934, 942 (D.C. Cir. 1997)); cf. Universal Health Servs., 136 
S. Ct. at 2003–04 (stressing the importance of the False Claims 
Act’s scienter requirement and the  demanding standard  for 
proving materiality). 
    The  Union  has  not  met  that  standard.  It  argues  that  be‐
cause all employees who worked on the project had $5.00 per 
hour deducted from their paychecks, and at least some of the 
employees  had  not  worked  for  Horning  long  enough  to  re‐
ceive benefits, then Horning must have known that it was not 
giving each employee the full value of the $5.00 deducted. The 
Union further urges that not all employees received the full 
value of their fringe benefits because the Trust covered expen‐
sive medical treatments for some and nothing for others. In 
other  words,  it  says,  because  Horning  never  tried  to  deter‐
mine whether each employee received the equivalent of $5.00 
per hour in medical, dental, vision, or life insurance, Horning 
acted with reckless disregard with respect to its handling of 
fringe benefits. 
     The  fallacy  in  the  Union’s  argument  lies  in  its  failure  to 
distinguish between payments for these insurance‐like bene‐
fits  and  payment  of  later  claims  submitted.  The  value  of 
10                                                      No. 15‐1004 

health insurance, for example, is not computed by asking how 
much  medical  care  a  person  consumed;  it  is  how  much  the 
person pays each month to purchase the desired policy. Horn‐
ing was under no obligation to track down each employee to 
see if his or her claims worked out to $5.00 times the number 
of hours worked over a relevant period. Certainly nothing in 
the Davis‐Bacon Act requires this unusual approach. The Act 
defines “prevailing wages” to include fringe benefits, and it 
defines those benefits as including payment  
      for medical or hospital care, pensions on retirement or 
      death,  compensation  for  injuries  or  illness  resulting 
      from occupational activity, or insurance to provide any 
      of the forgoing … for vacation and holiday pay … or 
      for other bona fide fringe benefits … the amount of— 
         (i) the rate of contribution irrevocably made by 
         a contractor or subcontractor to a trustee … un‐
         der a fund …; and  
         (ii) the rate of costs to the contractor … that may 
         be reasonably anticipated in providing benefits 
         …  pursuant  to  an  enforceable  commitment  to 
         carry out a financially responsible plan[.] 
40  U.S.C.  §  3141(2).  This  passage  does  not  suggest  that  the 
value paid out from a fund is the proper measure of the value 
of a benefit. Nor do the regulations from the Department of 
Labor take this position. To the contrary, the Act and the reg‐
ulations  state  that  the  employer’s  contribution  to  a  “conven‐
tional  plan”  for  fringe  benefits  can  count  toward  the  fringe 
benefit rate. Id. § 3141(2)(B)(i); 29 C.F.R. § 5.29(d) (“Contrac‐
tors may take credit for contributions made under such con‐
No. 15‐1004                                                         11 

ventional plans without requesting the approval of the Secre‐
tary of Labor[.]”). Since the Davis‐Bacon Act does not require 
Horning to compute the value of benefits in the odd manner 
called for by the Union, the fact that Torres and Moore failed 
to do so tells us nothing about whether they knew that their 
certifications  of  Horning’s  compliance  with  the  Act  were 
false.  
    The  fact  that  some  of  the  employees  from  whose  checks 
the $5.00  deductions  were made were not yet eligible to re‐
ceive fringe benefits does not matter either. The Department 
of Labor has stated that the Davis‐Bacon Act permits an em‐
ployer  to  count  contributions  to  an  insurance  plan  for  em‐
ployees who are not yet eligible for coverage when the plan 
itself requires the employer to make that contribution during 
the  waiting  period.  See  Dep’t  of  Labor,  Field  Operations 
Handbook, § 15f13, available at https://www.dol.gov/whd/foh
/foh_ch15.pdf (last visited June 18, 2016); William J. Lang Land 
Clearing,  Inc.  v.  Admin.,  520  F.  Supp.2d  870,  885  (E.D.  Mich. 
2007). The Department of Labor does not tell us whether sec‐
tion 15f13 applies to contributions to a trust rather than a plan. 
Nor does the record tell us whether Horning was contractu‐
ally obligated to make contributions to the Trust during the 
90‐day  waiting  period  for  new  employees.  We  thus  neither 
can nor do decide whether Horning violated the Davis‐Bacon 
Act by deducting Trust contributions from the paychecks of 
employees whose rights to fringe benefits had not yet vested. 
All that is relevant for present purposes is that there is enough 
ambiguity about this matter that we cannot infer that Horning 
either knew or must have known that it was violating the Da‐
vis‐Bacon Act. 
12                                                         No. 15‐1004 

                                   C 
    We conclude with a few words about Horning’s asserted 
reliance  on  its  accountants.  The  district  court  decided,  and 
Horning has argued on appeal, that this fact alone is enough 
to negate its knowledge. We do not agree with that flat state‐
ment, and as we have shown above, our decision rests on the 
full record that was made on summary judgment. 
    In some situations, reliance on the advice of a professional, 
such as an attorney or an accountant, “can negate the mental 
state required for some crimes.” United States v. Roti, 484 F.3d 
934, 935 (7th Cir. 2007); see also United States v. Boyle, 469 U.S. 
241, 250 (1985) (recognizing that a taxpayer who “relie[s] on 
the erroneous advice” of counsel, an accountant, or a tax ad‐
viser, may have “reasonable cause” for failing to file a return); 
United States v. Urfer, 287 F.3d 663, 665–66 (7th Cir. 2002) (“the 
fact that he was acting on the advice of counsel … bears on 
whether  he  knew  that  he  was  violating  the  statute”).  A  de‐
fendant may not rely on this type of advice, however, unless 
she establishes that (1) before taking action (2) she “in good 
faith sought the advice of [the professional] whom [she] con‐
sidered  competent,”  (3)  about  the  lawfulness  of  her  future 
conduct, (4) she made a “full and accurate report” of all rele‐
vant  facts  to  the  professional,  and  (5)  she  acted  in  strict  ac‐
cordance with the advice. United States v. Cheek, 3 F.3d 1057, 
1061 (7th Cir. 1993) (on remand from Supreme Court, internal 
quotation  marks  omitted)  (quoting  Liss  v.  United  States,  915 
F.2d 287, 291 (7th Cir. 1990)).  
   Horning  did  not  develop  the  facts  that  were  needed  to 
provide a basis for an “advice‐of‐accountant” defense. We do 
not know precisely what it told its accountants, whether they 
No. 15‐1004                                                      13 

provided  all  necessary  details,  or  what  exactly  the  account‐
ants recommended. We therefore cannot say whether any re‐
liance that followed was reasonable and thus sufficient to ne‐
gate any inference that Horning knew that its statements were 
false, and for that reason we place no weight on this point. 
                                  III 
   Horning may, or may not, have violated the Davis‐Bacon 
Act. But the Union did not bring a claim under that statute. 
Instead,  it  sued  under  the  False  Claims  Act,  which  requires 
proof that the defendant knowingly submitted a false claim to 
the  government  for  payment.  The  Union  did  not  present 
enough evidence to survive summary judgment on that issue, 
and so we AFFIRM the judgment of the district court.  
14                                                      No. 15‐1004 


    POSNER,  Circuit  Judge,  dissenting.  For  Horning,  the  em‐
ployer  defendant,  to  be  found  to  have  violated  the  False 
Claims  Act,  the  union  had  to  prove  that  the  company  had 
“knowingly  present[ed],  or  cause[d]  to  be  presented  [to  the 
government], a false or fraudulent claim for payment or ap‐
proval.”  31  U.S.C.  § 3729(a)(1)(A).  The  employer  does  not 
have to have intended to defraud (i.e., cheat) the government. 
§ (b)(1)(B). It just has to have known that the claim it’s sub‐
mitting is false, or act in reckless disregard of its truth or fal‐
sity.  § (b)(1)(A).  It  might  think  the  falsehood  harmless—it 
might  for  example  be  sure  the  claim  would  be  turned 
down—or  it  might  think  it  had  underclaimed  in  the  past, 
and the false claim if accepted would merely place it in the 
position it would be in, rightfully, had it not made such mis‐
takes. But as long as the claimant knows that its representa‐
tions are both false and “material” (i.e., relevant in the sense 
of “having a natural tendency to influence, or be capable of 
influencing,  the  payment  or  receipt  of  money  or  property” 
by the government, § (b)(4)), it has violated the False Claims 
Act. Universal Health Services, Inc. v. United States ex rel. Esco‐
bar, 136 S. Ct. 1989, 1996 (2016). 
    By  way  of  background  it  needs  to  be  understood  that  a 
separate  statute,  the  Davis‐Bacon  Act,  establishes  a  mini‐
mum wage for workers on certain federal construction pro‐
jects,  40  U.S.C.  § 3142,  among  them  a  project  in  Dayton, 
Ohio,  for  which  Horning  was  a  contractor.  That  minimum 
(which  is  based  on  the  prevailing  wage  for  similar  work  in 
the location in which the work will be performed, § 3142(b)) 
includes  fringe  benefits.  § 3141(2).  For  example,  Horning 
was  required  to  pay  roofers  a  wage  of  $22.36  an  hour  plus 
$11.58  an  hour  in  fringe  benefits,  for  a  total  of  $33.94  an 
hour. The fringe benefits included insurance: $5 of the $11.58 
No. 15‐1004                                                       15 


was not paid to the employees but instead was to be used to 
fund an insurance program for them (“the trust”). 
     The false‐claims evidence begins with the false statement, 
in  the  Certified  Payroll  Reports  that  Horning  submitted  to 
the  Department  of  Veterans  Affairs,  that  “all  persons  em‐
ployed on [the] project have been paid the full weekly wages 
earned … and no deductions have been made either directly 
or indirectly from the full wages earned by any person, other 
than permissible deductions.” An employee named Federico 
Gonzalez had $5 per hour deducted from his pay and placed 
into the fringe‐benefits trust even though he was ineligible to 
receive benefits from the trust. The Davis‐Bacon Act permits 
an employer to count contributions to an insurance plan for 
employees  not  yet  eligible  for  coverage  only  if  the  plan  re‐
quires the employer to make those contributions during the 
employee’s  waiting  period—that  is,  after  the  employee  has 
been hired but before he is eligible for benefits. See Dep’t of 
Labor, Field Operations Handbook § 15f13, www.dol.gov/whd/
foh/foh_ch15.pdf (visited July 7, 2016). Horning had contrib‐
uted $5 per hour to the insurance trust ostensibly for Gonza‐
lez’s benefit for over two months longer than his waiting pe‐
riod, which was 90 days. Because he wasn’t receiving the $5 
an hour either in cash or in insurance during that two‐month 
period, he was receiving less than the Davis‐Bacon Act enti‐
tled him to.  
   There is uncontradicted evidence that four other Horning 
workers had $5 per hour of work credited to the trust as well 
even  though  like  Gonzalez  they  didn’t  participate  in  the 
benefits  program  and  so  never  benefited  from  the  $5  that 
was  an  ostensible  part  of  their  compensation—a  part,  I  re‐
peat, to which Davis‐Bacon entitled them. 
16                                                         No. 15‐1004 


    Horning’s  manager  of  human  resources  acknowledged 
that the $5 per hour subtracted from the workers’ compensa‐
tion was not based on an estimate of the benefits the worker 
would  or  might  receive.  She  said  that  “Horning  would  put 
that  money  how  they—you  know,  how  they  [the  manage‐
ment]  saw  fit  on  that  money.  It  wasn’t  just  cash  money  in 
[the  worker’s]  hand”—or,  in  the  case  of  the  five  workers 
we’ve  mentioned,  money  in  their  insurance  accounts.  No 
one in management attempted to match the $5 deductions to 
each  employee’s  eligibility  to  receive  benefits,  even  though 
as  an  experienced  contractor  on  Davis‐Bacon  Act  projects 
Horning’s  executives  must  have  known  about  the  statute’s 
requirements.  See  United  States  ex  rel.  Wall  v.  Circle  C  Con‐
struction,  L.L.C.,  697  F.3d  345,  356–57  (6th  Cir.  2012).  If they 
didn’t  know,  it  must  have  been  because  they  closed  their 
eyes  to  those  requirements—a  good  example  of  ostrich  be‐
havior, itself a good example of deliberate indifference with‐
in the meaning of the False Claims Act. 
    A nontrivial part of the investment fund financed by the 
$5  wage  deductions—at  least  $54,000—was  diverted  to  the 
company’s  owner  and  to  a  relative  of  the  general  manager, 
neither of whom, so far as the record reveals, was entitled to 
receive  money  from  the  insurance  fund.  This  is  further  evi‐
dence  that  Horning  knowingly  made  false  statements  in 
claiming  that  the  $5  of  “fringe  benefits”  it  took  out  of  each 
worker’s  hourly  salary  went  to  “appropriate  programs  for 
the benefit of such employees,” that is, by buying insurance 
for the employee. When “a defendant makes representations 
in  submitting  a  claim  but  omits  its  violations  of  statutory, 
regulatory, or contractual requirements, those omissions can 
be  a  basis  for  liability  if  they  render  the  defendant’s  repre‐
sentations  misleading  with  respect  to  the  goods  or  services 
No. 15‐1004                                                    17 


provided.” Universal Health Services, Inc. v.  United States, su‐
pra, 136 S. Ct. at 1999. That’s this case. 
    To  understand  the  full  scope  and  gravity  of  Horning’s 
conduct, we need to remand the case for a trial. We need to 
know how many employees were forced to contribute $5 of 
their  compensation  to  a  trust  from  which  they  could  not 
benefit or how much less they received than they were enti‐
tled  to.  But  we  need  to  know  even  more.  The  company’s 
principal defense is not that it never underpaid its workers, 
in violation of the Davis‐Bacon Act, but that it had relied on 
its accountants to advise it with respect to its duty to pay its 
workers  the  minimum  wage  required  by  that  Act,  and  that 
since it followed their advice it can’t have knowingly violat‐
ed the False Claims Act. But no evidence has been presented 
that the accountants in question had the necessary expertise, 
understood  the  Davis‐Bacon  Act  (the  source  of  Horning’s 
duty  to  pay  its  workers  the  prevailing  wage),  actually  ad‐
vised  Horning  of  the  Act’s  requirements,  or  received  full 
disclosure  from  Horning  concerning  the  administration  of 
the trust. There is also reason to believe that Horning didn’t 
rely on the accountants’ advice in good faith. 
   In short, it is premature to exonerate Horning.